DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 3-5 and 10-12.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Applicants' arguments, filed 08/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2004/0037797, Feb. 26, 2004) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991).
Nielsen et al. disclose a cosmetic or dermatological water-in-oil emulsion comprising (i) up to 95% by weight of a water phase, (ii) up to 60% by weight of a lipid phase, (iii) up to 10% by weight of one or more emulsifiers, and (iv) up to 5% by weight of one or more ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer (i.e. claimed compound which is solubilized by being neutralized) (abstract). Suitable emulsifiers include soaps (e.g. sodium stearate) (i.e. claimed metal soap gelling agent) (¶ [0067] and [0068]). The emulsion can advantageously comprise color pigments. Advantageous color pigments include mica (i.e. claimed powder component) (¶ [0119]). The total amount of color-imparting pigments is advantageously chosen from the range 0.1% to 30% by weight (¶ [0134]). The composition may comprise UV protectants (¶ [0152]).
 Nielsen et al. differ from the instant claims insofar as not disclosing wherein the emulsion has a viscosity greater than or equal to 7000 mPa·s.
However, Asahi et al. disclose a water-in-oil emulsion cosmetic (abstract). When the viscosity of the cosmetic exceeds 20,000 cps, the water-in-oil emulsion cosmetic imparts a poor spreadability. When the viscosity is excessively low, on the other hand, the water-in-oil emulsion cosmetic shows a poor adhesion to the skin. Thus, the viscosity preferably ranges from 2,000 to 15,000 cps (col. 2, lines 8-15). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the emulsion of Nielson et al. to have a viscosity ranging from 2,000 to 15,000 cps in order to obtain a cosmetic with good adhesion to skin and good spreadability as taught by Asahi et al. 
In regards to instant claim 4 reciting wherein the mass ratio of the compound which is solubilized by being neutralized with respect to the water is greater than or equal to 0.02, Nielson et al. disclose up to 95% water phase and up to 5% ammonium acryloyldimethyltaurate/vinylpyrrolidone copolymer (i.e. compound which is solubilized by being neutralized). Therefore, the claimed mass ratio would have been obvious from these ranges. 
In regards to instant claim 5 reciting wherein the mass ratio of the gelling agent with respect to the powder component is less than or equal to 0.1, Nielson et al. disclose up to 10% one or more emulsifiers (e.g. sodium stearate) and 0.1% to 30% mica (i.e. powder). Therefore, the claimed mass ratio would have been obvious from these ranges. 

2.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2004/0037797, Feb. 26, 2004) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991), and further in view of Takakura et al. (US 2009/0041817, Feb. 12, 2009).
	The teachings of Nielsen et al. and Asahi et al. are discussed above. Nielsen et al. and Asahi et al. do not disclose incorporating terephthalylidene dicamphor sulfonic acid into the composition.
	However, Takakura et al. disclose a water-oil type emulsion sunscreen cosmetic (abstract) comprising terephthalylidene dicamphor sulfonic acid as a UV absorber (¶ [0042] and [0058]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nielsen et al. disclose wherein the composition may comprise UV protectants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated terephthalylidene dicamphor sulfonic acid into the composition of Nielsen et al. since it is a known and effective UV protectant as taught by Takakura et al.

3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2004/0037797, Feb. 26, 2004) in view of Asahi et al. (US 5,036,108, Jul. 30, 1991), and further in view of Ibe et al. (US 2014/0017191, Jan. 16, 2014).
	The teachings of Nielsen et al. and Asahi et al. are discussed above. Nielsen et al. and Asahi et al. do not disclose incorporating dimethyl alkyl ammonium hectorite into the composition.
	However, Ibe et al. disclose a water-in-oil emulsion comprising an emulsifying agent (abstract). It is preferable to use a surfactant as the emulsifying agent whose HLB is 5 or lower since if the HLB exceeds 5, it may be difficult to obtain a stable water-in-oil emulsion cosmetic (¶ [0051] and [0053]). Suitable surfactants include dimethyl alkyl ammonium hectorite (¶ [0055] and [0056]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nielsen et al. disclose wherein the composition may comprise one or more emulsifiers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated dimethyl alkyl ammonium hectorite into the composition of Nielsen et al. since it is a known and effective emulsifier that also contributes to the stability of the emulsion as taught by Ibe et al.

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment has been made. 


Conclusion
Claims 3-5 and 10-12 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612